Exhibit 99.2 SEALE and BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com February 3, 2010 Office Of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.02 in the Form 8-K dated February 3, 2010 of The Estate Vault, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to non-reliance. Very truly yours, /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada CC:
